              Case 2:20-cv-01878-BJR Document 62 Filed 04/12/21 Page 1 of 3



1
2
3
4                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
5                                    AT SEATTLE
6
7     WSOU INVESTMENTS LLC,
8                                                  CASE NO.
                                   Plaintiff(s),   2:20−cv−01878−BJR
9                        v.
                                                   ORDER SETTING TRIAL DATES
10                                                 AND RELATED DATES
      F5 NETWORKS INC,
11
12                               Defendant(s).

13
14    JURY TRIAL DATE                                         June 6, 2022

15    Preliminary infringement contentions and                April 27, 2021
      disclosure of asserted claims
16
17    Deadline for joining additional parties                 May 12, 2021

18    Deadline for filing amended pleadings                   May 24, 2021
19
      Disclosure of preliminary invalidity contentions        June 17, 2021
20
      Reports from expert witnesses regarding
21                                                            June 1, 2021
      Markman issues due
22
      Rebuttal expert reports regarding Markman
      issues due                                              June 16, 2021
23
24    Proposed terms for construction                         July 15, 2021
25
      Preliminary claim chart                                 August 19, 2021
26

     ORDER SETTING TRIAL DATE
     AND RELATED DATES − 1
              Case 2:20-cv-01878-BJR Document 62 Filed 04/12/21 Page 2 of 3



1
2     Joint claim chart and prehearing statement                    September 30, 2021

3     Joint claim chart and prehearing statement                    September 30, 2021
4
      Opening claim construction briefs due                         October 25, 2021
5
      Responsive claim contruction briefs due                       November 8, 2021
6
7     Markman hearing                                               December 22, 2021

8     Reports from expert witnesses under FRCP 26(a)(2)
                                                                    November 8, 2021
      due
9
10    Discovery completed by                                        December 8, 2021

11    All dispositive motions must be filed by                      January 7, 2022
12
      All motions in limine must be filed by                        May 2, 2022
13
      Joint Pretrial Statement                                      May 9, 2022
14
15    Pretrial conference                                           May 23, 2022

16    Length of Jury Trial                                          7 Days
17
18         These dates are set at the direction of the Court after reviewing the joint status
19   report and discovery plan submitted by the parties. All other dates are specified in the
20   Local Civil Rules and/or the Court's Standing Order in all civil cases. If any of the dates
21   identified in this Order, the Standing Order, or the Local Civil Rules fall on a weekend or
22   federal holiday, the act or event shall be performed on the next business day. These are
23   firm dates that can be changed only by order of the Court, not by agreement of counsel or
24   the parties. The Court will alter these dates only upon good cause shown: failure to
25   complete discovery in the time allowed is not recognized as good cause.
26         If the trial date assigned to this matter creates an irreconcilable conflict, counsel

     ORDER SETTING TRIAL DATE
     AND RELATED DATES − 2
              Case 2:20-cv-01878-BJR Document 62 Filed 04/12/21 Page 3 of 3



1    must notify the Courtroom Deputy Clerk in writing within TEN (10) days of the
2    date of this Order and must set forth the exact nature of the conflict. A failure to do so
3    will be deemed a waiver. Counsel must be prepared to begin trial on the date scheduled,
4    but it should be understood that the trial may have to await the completion of other cases.
5
6              SO ORDERED.
7              The 12th of April 2021.
8
9
10
                                              BARBARA J. ROTHSTEIN
11                                            UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19

20
21
22
23
24

25
26

     ORDER SETTING TRIAL DATE
     AND RELATED DATES − 3
